i’
 f’
  i                   .’&t=fCE OF THE’ATT&?NEY.GE%f=-          OF -
  $                                                   AUSTIN
  t
  L
      ._   ‘:s%z.


  t                                     .
  f         eon.     8.   c.   Patry.       sr.   i

  1         county
            DllimaW-Y
                          Attorney
            cads0 Spt?inos,
                          9nxaa
 i.-        Dt?aP
                sira
                                                        .. :




..
..
.Ii




.I.                          The County Bom'd'~l'Soho&~rua@zea' d&-39

 3
 ::.i
                    to ab&.isI~the cmaon school aintpict on3 'attachsald
                                                                     .'
 ‘                               .
  \ rs
. .                              . .


                  ..                       .
                                               *.
                                                             .‘_.

                                                    -.   -
                   i
                   I'
                                       :




.




                        -
                            ..




.

‘.




          :




     _’       -
e



    ‘.
.
         L




             ,.   .
,.                     :
                           m. IL c: Potz?y*
                                          Jr.-,pqp 4   :
                   f




     _-




 -        .

          4



          :




              ..
      . ..
                                                                                                                                        .
                                                                                                                                                      263
. .. . .

              &.    xi.4: Pvtry, SF., P-w‘5                                      .

              .for public school prlvllv~vs OP Srcv rrttvM?uxv, a child of
               &ool cq~ livlag in e acbovl district pvrwmcntly uitb no presvnt
               ~tcntlon~of razoval, vlth a guardian’or cum vho stands W 1.3)~~
               pmentfs to hia, free lkw control of tbv ,pamnts or txmmcl~tf~d,
               18 vntltlosl to all svbool privilv~vs co a rvsldont of ihv dis-
               t&t foa.jwh~ol puqxmvs, evvn tbou& tbv pnrvnts qrv:.non-roSid&,ts.
              14S A+.                It.   pp.   l292-1302.                see       casvu         CltQd       thorv¶.u.
                                                                                                           .                 d
                          Ey tirtuo OS tbv provisions of Articlv 2816, our pm-
              &is    hold-     in OpS.uLon Wo. O-%6, and In tbv llgbt or tbv g&ml
  .. ;
              rulahvrvln set out, cvnc3&g           who arv bma fidv a‘cholzstlca, it
             :is.tbq apinion OS this du~rbrvtit th3t %vsidvnt scbo1astico* as
              US& &I             27&0-l
                            &tiCle                            itlClrrden             b?tu    ch%.ldren          t?hO   &NV       bVVE       py.ScVd

              ~~tbv.school cozmns roll on.0~ hvtorv.Aprll lvt of tbv yvzw ia
              quvstion, in acc~ae       vitb ,$bv provlalons set ou& &I Art. 2316.
              If on April lat, there vvky l’vysxyt+az~ ten msidvnt~scbola~tlcs
              OE thv school cvnvuv roll, thv Z’aot’t&t subm?qu&at           to tbst  data,
  .
              &uSpx%or..to She order of-the bard, other rosidvnt rck+astli?a
              amed iat? the 4lstric~     to &whfiao     the  tu+nl    tofialto tvp 0~
              ~OVQ.TZQU~~    not atmat   tk0 order,    o~J.w.~~v~~IIs~,~~      ht.  .27%2&1
              b!avlng'bpvn.not."
                        .
                          Is aala lihea~th0 CoigoQ acbool dl*tlict’ia’&at~~.vhoti
             : lb conaillda~      vith the.Carrlzo Spz%ags.Indqtndaat          3cbgal,IHs1”
               b&t Una0~ the Proper- 6tt%tUtOIT &&&is             $ht?S+id bO%ZiOti S&d
               dl.atrSct ~3.33 lose Its iawil$x       ‘sot; all puq-mma    a6 g cxzmn   sabvvl
               dlqtrlctcad    vL~Lhiav~.bvco&m’b~      attacfncnt a pert.. of &he ioiIv~ood-
               oat schvoldiqitrict      vlth.%ihich-it has Oonsolidatid.       %Qq t&m
               consolidated and a,pert ofan indvwdvnt               school a~~t~~ct vbv-win
               (L pUbUs% S&K401 %&I1 br3 coductvd,        it f0~0Us     that the pPOVis%OoS
         .
               of Art. ?742v-1 till noC.bv a2plicablv.            Our ansv~r to your .tbin?
               quvstlon lv, tbvrefozw, in tba.nvgatlvv.

 . .
                     .: +&ust&ag the t&we? Eiatlsfcrctorilg’ezx&~n                                                           youk inqui&s~
 i-           ve rvwin,                     :
    :’
   ..
  ;:
   ..